DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from cancelled claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application publication number US 2010/0270774 A1 to Boberg et al. (hereinafter referred to as Boberg).

Regarding claims 7 – 13 Boberg discloses:
	[Claim 7] a holding device (hitch assembly 10) which is mountable on a tail region (bumper 14) of the bodywork of a motor vehicle, comprising a swivel bearing unit (rotating member 20, lock 28, prongs 34, slots 36 and release assembly 40) which is mountable fixed to the vehicle on the tail region of a motor vehicle (Fig. 2), by means of a support unit (frame 38), on which swivel bearing unit a swivel element (rotating member 30) supporting an attachment element (rotating member 20) is mounted pivotable about a swivel axis (axis X) extending transversely, relative to a longitudinal central plane and is thereby pivotable from an operating position (Fig. 1) into a rest position (Figs. 2 and 4) and vice versa, the swivel element is provided with an attachment element carrier (first support member 22, second support member 24 and hitch portion 12) having a plug-in receptacle (opening 16), into which plug-in receptacle 
	[Claim 7] wherein the attachment element carrier (first support member 22, second support member 24 and hitch portion 12) is provided with a plug-in connector holder (first support member 22 which holds the hitch portion 12, Fig. 3) capable of receiving an electric plug-in connector;
	[Claim 8] wherein the attachment element carrier comprises a receptacle body (hitch portion 12) which has the plug-in receptacle (opening 16) wherein the plug-in connector holder (first support member 22 which holds the hitch portion 12, Fig. 3) is arranged on the receptacle body (hitch portion 12);
	[Claim 9] wherein the attachment element carrier comprises a receptacle body (hitch portion 12) which has the plug-in receptacle (opening 16), wherein the plug-in connector holder (first support member 22 which holds the hitch portion 12, Fig. 3) is arranged on a connecting arm (shaft 56, Figs. 3 and 11) that connects the receptacle body to the swivel element (rotating member 31);
	[Claim 10] wherein the plug-in connector holder (first support member 22 which holds the hitch portion 12, Fig. 3) is integrated into the attachment element carrier (first support member 22, second support member 24 and hitch portion 12);

	[Claim 12] wherein the plug-in connector holder (first support member 22 that holds the hitch portion 12, Fig. 3) is arranged on a side of the attachment element carrier (first support member 22, second support member 24 and hitch portion 12) facing away from the roadway, in the operating position (see Fig. 2 showing first support member 22 is above hitch portion 12);
	[Claim 13] wherein in the rest position, the plug-in connector holder (first support member 22 which holds the hitch portion 12, Fig. 3) faces toward the roadway and in the operating position is arranged facing away from the roadway (in the rest position, the first support member 22 is on a side of hitch portion 12 facing the road, Fig. 4, whereas, in the operating position, first support member 22 is on a side of hitch portion 12 that faces away from the road, Fig. 3);

Allowable Subject Matter
Claims 1 and 14 – 36 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 28, the prior art does not disclose a holding device that is mountable on a tail region of the bodywork of a motor vehicle, as claimed, .  

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
	The amendments to independent claim 1 overcome the Boberg reference and are therefore allowable.  The addition of the new claims 28 through 36 include similar allowable limitations as that of claims 1 and 14 through 27, and therefore are also allowable.  
In response to applicant's argument that claim 7 distinguishes over Boberg because Boberg makes no provision for holding an electric plug-in connector, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the opening (16) of hitch portion (12) of Boberg’s trailer hitch is definitely capable of holding a hitch accessory incorporating an electrical device such as decorative lighting.  Therefore, Boberg meets the claim.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/         Examiner, Art Unit 3611                                                                  


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611